PER CURIAM.
Pamela J. Anderson appeals the district court’s orders denying her motion for modification of sentence and her motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001). We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Anderson, Nos. CR-96-95; CA-01-564-2 (E.D. Va. filed Aug. 24, entered Aug. 27, 2001; Oct. 4, 2001). The petition for a writ of mandamus is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.